Case 2:20-cv-08983-KSH-CLW Document 33 Filed 08/20/21 Page 1 of 8 PageID: 186


NOT FOR PUBLICATION
                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

  CYNTHIA OYEBANJI,
                                                           Civil No.: 20-cv-8983 (KSH) (CLW)
                        Plaintiff,

          v.
  PALMETTO VACATION RENTALS LLC,
  KURT SCHULTZ, SANDRA SCHULTZ, and
  JOHN DOE, B TO Z, individually, jointly and/or                        OPINION
  severally,

                        Defendants.

 Katharine S. Hayden, U.S.D.J.

 I.      Introduction

         Plaintiff Cynthia Obeyanji has brought this negligence suit based on her fall at a South

 Carolina property owned by defendants Kurt and Sandra Schultz and managed by defendant

 Palmetto Vacation Rentals LLC. Palmetto has moved to dismiss the amended complaint under

 Fed. R. Civ. P. 12(b)(2) for lack of personal jurisdiction. The motion is fully briefed, and the

 Court decides it without oral argument.

 II.     Background

         According to the allegations in the amended complaint, on July 19, 2018, Oyebanji fell

 and suffered injuries while at a property in South Carolina owned by the Schultzes and managed

 by Palmetto. (D.E. 21, Am. Compl. ¶¶ 3, 5-6, 8-9.) She alleges that defendants “so negligently

 managed, owned, operated, possessed and/or maintained those premises so as to” cause her fall.

 (Id. ¶ 8.) The complaint supplies no additional factual assertions about the circumstances of the

 fall.

          Oyebanji, a New Jersey resident, sued Palmetto on July 15, 2020, relying on diversity



                                                  1
Case 2:20-cv-08983-KSH-CLW Document 33 Filed 08/20/21 Page 2 of 8 PageID: 187




jurisdiction. (D.E. 1.) She was later granted leave to file the amended complaint adding the

Schultzes as defendants, which she did on January 21, 2021. (D.E. 20, 21.) The docket reflects

no proof of service upon the Schultzes and it appears they have not, in fact, been served. (See

D.E. 32.)

        Palmetto has now moved to dismiss the action against it for lack of personal jurisdiction,

arguing that it is a South Carolina entity that conducts no business in New Jersey. (D.E. 24-5,

Moving Br.) In her Declaration in Support, Palmetto’s attorney offers the alternative that “this

matter should be removed to the United States District Court for South Carolina,” which the

Court construes as a request to transfer the case there. (D.E. 24-1, Gieser Decl. ¶ 6.) Oyebanji

counters that the Court has personal jurisdiction over Palmetto because it engages in nationwide

marketing and accepts bookings through its internet website. (D.E. 25, Opp. Br.)

III.    Personal Jurisdiction

        A. Standard of Review

        When personal jurisdiction is challenged by a defendant, it is the plaintiff’s burden to

establish the existence of jurisdiction by a preponderance of the evidence, using sworn affidavits

or other competent evidence. Cerciello v. Canale, 563 F. App’x 924, 925 n.1 (3d Cir. 2014)

(quoting Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 146 (3d Cir. 1992)); Miller Yacht Sales,

Inc. v. Smith, 384 F.3d 93, 101 n.6 (3d Cir. 2004)). “[W]hen the court does not hold an evidentiary

hearing on the motion to dismiss, the plaintiff need only establish a prima facie case of personal

jurisdiction and the plaintiff is entitled to have its allegations taken as true and all factual disputes

drawn in its favor.” Miller, 384 F.3d at 97. If the plaintiff makes out a prima facie case of personal

jurisdiction, the defendant “must present a compelling case that the presence of some other




                                                   2
Case 2:20-cv-08983-KSH-CLW Document 33 Filed 08/20/21 Page 3 of 8 PageID: 188




considerations would render jurisdiction unreasonable.” Carteret Sav. Bank, 954 F.2d at 150

(internal quotation marks and citation omitted).

       “A federal court sitting in New Jersey has jurisdiction over parties to the extent provided

under New Jersey state law.” Miller, 384 F.3d at 96 (citing Fed. R. Civ. P. 4(e)). In New Jersey,

the long-arm statute provides for jurisdiction co-extensive with the limits of due process under the

Fourteenth Amendment. Id. Due process, in turn, requires that the defendant have sufficient

minimum contacts with New Jersey such that maintaining the suit “does not offend traditional

notions of fair play and substantial justice.” O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312,

316 (3d Cir. 2007) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

       Personal jurisdiction may be established based on either general or specific jurisdiction.

General jurisdiction exists if the defendant is subject to suit in the forum state with respect to all

causes of action, whereas specific jurisdiction requires a sufficient connection between the

defendant’s contacts with the forum and the asserted cause of action. O’Connor, 496 F.3d at 317.

General jurisdiction requires continuous and systematic contacts with the forum state, while

“[s]pecific jurisdiction permits the exercise of personal jurisdiction over [a] non-resident defendant

only if the plaintiff’s claims ‘arise out of or relate to’ the defendant’s forum contacts.” Miller, 384

F.3d at 101.

       B. Discussion

       Here, Oyebanji has not established a prima facie case for either general or specific

jurisdiction. First, she has not demonstrated that Palmetto’s contacts with New Jersey are

“continuous and systematic” such that the Court may assert general personal jurisdiction over it.1



1
 In their motion papers, the parties refer to Palmetto as both a “limited liability company” and a
“corporation.” As will be apparent, the distinction is immaterial to the Court’s conclusion.



                                                   3
Case 2:20-cv-08983-KSH-CLW Document 33 Filed 08/20/21 Page 4 of 8 PageID: 189




A corporation is subject to general jurisdiction in a forum state only where its “affiliations with

the State are so ‘continuous and systematic’ as to render [it] essentially at home in the forum State.”

Daimler AG v. Bauman, 571 U.S. 117, 139 (2014) (alteration in original) (quoting Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Typically, that means the

corporation is subject to general jurisdiction in the state of its incorporation and in which its

principal place of business is located. See id. at 137; accord Malik v. Cabot Oil & Gas Corp., 710

F. App’x 561, 563 (3d Cir. 2017). It is “incredibly difficult to establish general jurisdiction [over

a corporation] in a forum other than the place of incorporation or principal place of business.”

Chavez v. Dole Food Co., Inc., 836 F.3d 205, 223 (3d Cir. 2016) (en banc) (alteration in original)

(quoting Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014)). The same approach

applies to limited liability companies. See Tri-Union Seafoods, LLC v. Ecuatorianita Imp. & Exp.

Corp, Civ. No. 20-9537, 2021 WL 1541054, at *3 (D.N.J. Apr. 20, 2021) (Vazquez, J.) (for

purposes of establishing general personal jurisdiction, the citizenship of a corporation or limited

liability company is that of its principal place of business and state of formation or incorporation).

       Oyebanji’s amended complaint pleads that Palmetto is “a business entity of the State of

South Carolina” with a principal business address in South Carolina. (Am. Compl. ¶ 2.) It is

therefore not “essentially at home” in a New Jersey forum, and this Court lacks general jurisdiction

over it. Furthermore, according to the affidavit of Leonard Lashower, Palmetto’s President,

Palmetto has neither conducted business in New Jersey nor advertised in or targeted business from

New Jersey. (D.E. 24-4, Lashower Aff. ¶ 8.) Oyebanji has failed to offer any evidence to rebut

that sworn assertion. Accordingly, there is no basis upon which the Court can conclude that

Palmetto’s contacts with New Jersey are “continuous and systematic” in a manner that would

suffice for general jurisdiction here.




                                                  4
Case 2:20-cv-08983-KSH-CLW Document 33 Filed 08/20/21 Page 5 of 8 PageID: 190




        Turning, then, to whether specific jurisdiction lies, the Court must conduct a three-part

inquiry: “[f]irst, the defendant must have ‘purposefully directed . . . activities’ at the forum,” or

purposely availed itself of “the privilege of conducting activities within the forum”; second, “the

litigation must ‘arise out of or relate to’ at least one of those activities”; and “third, if the prior two

requirements are met, a court may consider whether the exercise of jurisdiction otherwise

‘comport[s] with “fair play and substantial justice.”’” O’Connor, 496 F.3d at 317 (internal

citations omitted).

        Oyebanji’s allegations fall far short of demonstrating a prima facie case of specific personal

jurisdiction – indeed, they fail at the first step of the inquiry because there is no indication that

Palmetto directed any activities at New Jersey. Oyebanji argues that Palmetto directed its activities

at the forum by virtue of its “aggressive advertising nationwide.” (Opp Br. at 5.) But absent

evidence that Palmetto targeted its advertising efforts at New Jersey in particular, specific

jurisdiction will not lie. See Benitez v JMC Recycling Sys., Ltd., 97 F. Supp. 3d 576, 583 (D.N.J.

2015) (“[T]argeting the national market is not enough to impute jurisdiction to all the forum

states.”) (internal quotation marks and citation omitted). The fact that Palmetto transacts its

business on a website that can potentially be accessed by New Jersey residents, like Oyebanji, does

not change the calculus, and courts in this district have squarely rejected that argument. See Kim

v. Korean Air Lines Co., 513 F. Supp. 3d 462, 470-71 (D.N.J. 2021) (website did not “qualify as

a sufficient contact with New Jersey,” where website “is a general website that is available to

anyone, anywhere” and plaintiff failed to present evidence that “the website targets New Jersey

consumers”); Lozinski v. Black Bear Lodge, LLC, Civ. No. 16-7963, 2017 WL 1380416, at *4

(D.N.J. Apr. 10, 2017) (McNulty, J.) (no specific jurisdiction over defendant in New Jersey, where

defendant “conduct[s] business, in part, by making rental units available to . . . out of state citizens,




                                                    5
Case 2:20-cv-08983-KSH-CLW Document 33 Filed 08/20/21 Page 6 of 8 PageID: 191




including Plaintiffs, as citizens of New Jersey, through advertising and offerings posted on internet

websites”) (alteration in original); Harris v. Sportbike Track Gear, Civ. No. 13-6527, 2015 WL

5648710, at *7 (D.N.J. Sept. 24, 2015) (Linares, J.) (“[T]he fact that New Jersey residents could

have viewed [the defendant’s] website or social media platforms . . . is not enough to assert

personal jurisdiction over [the defendant].”).         Indeed, absent evidence that the defendant

“purposefully availed” itself of the forum, “the mere operation of a commercially interactive web

site should not subject the operator to jurisdiction anywhere in the world.” Toys “R” Us Inc. v.

Step Two, S.A., 318 F.3d 446, 454 (3d Cir. 2003).

IV.    Transfer

       A. Standard of Review

       The Court’s lack of personal jurisdiction does not, however, end the matter, because “a

district court that lacks personal jurisdiction must at least consider a transfer.” Danziger & De

Llano, LLP v. Morgan Verkamp LLC, 948 F.3d 124, 132 (3d Cir. 2020); see also 28 U.S.C. § 1631.

Although the parties’ briefing offers little to facilitate this inquiry – Palmetto merely suggests,

without elaboration or analysis, that the Court “remove” this case to the District of South Carolina

if it declines to dismiss, and Oyebanji is altogether silent on the issue – the Court may order transfer

whether on the parties’ request or on its own initiative. Id.

       A court may transfer a case when: (1) the transferee court would have personal jurisdiction

over the defendants, and (2) a transfer is in the interests of justice. See D’Jamoos ex rel. Estate of

Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d 94, 106-07 (3d Cir. 2009) (quoting 28 U.S.C. § 1631).

South Carolina law determines whether the District of South Carolina could exercise jurisdiction

over these defendants. A federal court sitting in South Carolina has jurisdiction over the parties to

the extent authorized by South Carolina law. See Guerry v. Stirling, Civ. No. 20-1621, 2020 WL




                                                   6
Case 2:20-cv-08983-KSH-CLW Document 33 Filed 08/20/21 Page 7 of 8 PageID: 192




9071703, at *2 (D.S.C. Sept. 25, 2020). “South Carolina’s long-arm statute has been interpreted

to reach the outer bounds permitted by the Due Process Clause.” ESAB Grp., Inc. v. Centricut,

Inc., 126 F.3d 617, 623 (4th Cir. 1997)). Accordingly, as under New Jersey law, the question is

whether the defendants have sufficient “minimum contacts with [South Carolina] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

Id. (alteration in original) (quoting Int’l Shoe, 326 U.S. at 316).

       Personal jurisdiction may arise under South Carolina law through either specific or general

jurisdiction. See ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 711 (4th Cir.

2002). To determine whether specific jurisdiction exists, courts should examine “(1) the extent to

which the defendant ‘purposefully avail[ed]’ itself of the privilege of conducting activities in the

State; (2) whether the plaintiffs’ claims arise out of those activities directed at the State; and (3)

whether the exercise of personal jurisdiction would be constitutionally ‘reasonable.’” Id. at 712

(alteration in original). General jurisdiction, on the other hand, exists when the defendant’s

activities in the state are “continuous and systematic.” Id.

       B. Discussion

       Transfer to the District of South Carolina is appropriate here. As stated previously,

Palmetto is a business entity organized under South Carolina law with a principal business address

in South Carolina, and, accordingly, is subject to general personal jurisdiction there.2 See, e.g.,



2
 As noted earlier, the individual defendants have not been served, despite the passage of
approximately seven months since they were named in this action. (See D.E. 21.) This is well
beyond the 90-day deadline for service under Fed. R. Civ. P. 4(m), putting Oyebanji’s claims
against them at risk of dismissal under the rule. Even assuming they were properly served,
however, based on the complaint allegations, it appears the transferee court could exercise
personal jurisdiction over them given that: (1) they purposefully availed themselves of the
privilege of owning property in South Carolina, and (2) their South Carolina property is the situs
of Oyebanji’s cause of action. See Consulting Engineers Corp. v. Geometric Ltd., 561 F.3d 273,
278 (4th Cir. 2009) (“whether the defendant owns property in the forum state” is a factor the


                                                  7
Case 2:20-cv-08983-KSH-CLW Document 33 Filed 08/20/21 Page 8 of 8 PageID: 193




MJM Yachts, LLC v. Ram Invs. of S. Fla., Inc., Civ. No. 21-906, 2021 WL 2418462, at *5 (D.S.C.

June 11, 2021) (citing Daimler, 571 U.S. at 137-39). Furthermore, the interests of justice weigh

in favor of transferring this case rather than dismissing it and “forc[ing]” Oyebanji to “refile and

restart in another jurisdiction.” Lozinski, 2017 WL 1380416, at *4 (internal quotation marks and

citation omitted). Transfer is particularly appropriate given that based on the allegations in the

amended complaint, Oyebanji may be time barred from refiling her negligence action in South

Carolina. Cf. Danziger, 948 F.3d at 133 (“If a plaintiff may, on its own, refile its case in a proper

forum, ‘the interests of justice’ do not demand transfer.”).

        Accordingly, transfer to the District of South Carolina—as opposed to dismissal of this

action—serves the interests of justice.

V.      Conclusion

        For the foregoing reasons, Palmetto’s motion to dismiss for lack of personal jurisdiction,

which seeks the alternative remedy of transfer, will be granted in part and denied in part. The

motion will be granted insofar as the Court lacks jurisdiction and will transfer the case to the

District of South Carolina, and denied insofar as Palmetto seeks dismissal. An appropriate order

will issue.

                                                               /s/ Katharine S. Hayden
Date: August 20, 2021                                          Katharine S. Hayden, U.S.D.J.




court may consider in assessing whether the defendant purposefully availed itself of the forum
for specific jurisdiction purposes). The ultimate determination is, of course, a matter for the
transferee court; this Court simply concludes that the status of the individual defendants does not
preclude transfer. See, e.g., Woodson v. FullBeauty Brands, Civ. No. 20-11117, 2021 WL
1214551, at *2 (McNulty, J.) (D.N.J. Mar. 31, 2021) (transfer was in the “interests of justice”
where defendant had not yet been served).


                                                 8
